These several cases are appeals from judgments rendered against the railroad company for killing stock, and the judgments were for varying amounts, ranging from $15 to $175.
The facts in the several cases differ, but the assignments of error are the same in each and the same as in M., O.   G. Ry.Co. v. A.J. O'Neal, ante, p. 527, 152 P. 1071, this day handed down, and the law of that case controls in each of these.
Wherefore, for the reasons given in that case, we recommend that the judgment in each of these cases be affirmed.
By the Court: It is so ordered. *Page 557